Case 1:18-cv-11970-JBS-KMW Document 34 Filed 11/28/18 Page 1 of 3 PageID: 299



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

    THE HOMESOURCE, CORP.,

                        Plaintiff,
                                         Civil No. 18-11970-JBS-KMW
              v.

    RETAILER WEB SERVICES, LLC,

                        Defendant.


                             SCHEDULING ORDER

          This Scheduling Order confirms the directives given to
counsel at the initial scheduling conference held pursuant to Rule
16, Federal Rules of Civil Procedure on October 4, 2018; and the
Court noting the following appearances:     Alexis Kathryn Arena,
Esquire, appearing on behalf of the plaintiff; and Matthew A.
Lipman, Esquire, and William C. Wagner, appearing on behalf of the
defendant; and for good cause shown:

            IT IS this 28th day of November, 2018,1 hereby ORDERED:

          1. The time within which to seek amendments to the
pleadings or to add new parties will expire on February 8, 2019.

          2. Pretrial factual discovery will expire on March 29,
2019.   All pretrial discovery shall be concluded by that date.
All discovery motions and applications pursuant to L. CIV. R.
37.1(a)(1) shall be made returnable before the expiration of
pretrial factual discovery.

          3. Discovery Applications. All discovery applications
pursuant to L. Civ. R. 37.1(a)(1) shall include an Affidavit or
Certification that includes the information identified in L. Civ.
R. 37.1(b)(1). Absent exigent circumstances, the Court expects
parties to "meet and confer" in person or via telephone before
making a discovery application, rather than just exchanging
letters or e-mails.


1 This Order was completed on October 5, 2018, yet was inadvertently not filed
on the docket. FED. R. CIV. P. 36.
Case 1:18-cv-11970-JBS-KMW Document 34 Filed 11/28/18 Page 2 of 3 PageID: 300



           4. Depositions. All depositions are to be conducted
in accordance with the procedures set forth in the order of Judge
Gawthrop, in Hall v. Clifton Precision, 150 F.R.D. 525 (E.D.Pa.
1993).

           5. On or before February 1, 2019, plaintiff shall
provide defendant with a list of experts and the area of expertise
for all experts that it intends to submit reports and disclosures
pursuant to FED. R. CIV. P. 26(a)(2).      All affirmative expert
reports and expert disclosures pursuant to FED. R. CIV. P. 26(a)(2)
on behalf of plaintiff shall be served upon counsel for defendant
not later than April 30, 2019. All rebuttal expert reports and
expert disclosures pursuant to FED. R. CIV. P. 26(a)(2)on behalf
of defendant shall be served upon counsel for plaintiff not later
than May 31, 2019. Each such report should be accompanied by the
curriculum vitae of the proposed expert witness.         No expert
opinion testimony shall be admitted at trial with respect to any
witness for whom this procedure has not been timely followed.
Depositions of proposed expert witnesses shall be concluded by
July 12, 2019.

          For purposes of this Scheduling Order, treating
physicians shall not be considered expert witnesses and shall be
treated as fact witnesses who are, however, required to provide
reports and records concerning their treatment.       However, any
doctor who is going to express an opinion as to the cause of a
particular condition or as to the future prognosis of a particular
condition, shall be considered an expert subject to the requirement
of FED. R. CIV. P. 26(a)(2)(B).

          The parties shall also exchange, in accordance with the
foregoing schedule, written statements identifying all opinion
testimony counsel and the parties anticipate will be presented at
trial pursuant to F. R. EVID. 701 and Teen-Ed v. Kimball
International, Inc., 620 F.2d 399 (3d Cir. 1980).

           6. Dispositive Motions. Dispositive motions shall be
filed with the Clerk of the Court no later than August 23, 2019.
Opposition to the motion should be served in a timely fashion.
Counsel are to follow L. CIV. R. 7.1, 7.2, 56.1 and 78.1 (Motion
Practice - Generally).

           7. The Court will conduct a telephone status conference
on December 17, 2018 at 3:00 p.m.     Counsel for plaintiff shall
initiate the telephone call.
Case 1:18-cv-11970-JBS-KMW Document 34 Filed 11/28/18 Page 3 of 3 PageID: 301



           8. Any application for an extension of time beyond the
deadlines set herein shall be made in writing to the undersigned
and served upon all counsel prior to expiration of the period
sought to be extended, and shall disclose in the application all
such extensions previously obtained, the precise reasons
necessitating the application showing good cause under FED. R. CIV.
P. 16(b), and whether adversary counsel agree with the application.
The schedule set herein will not be extended unless good cause is
shown.

          THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
MAY RESULT IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
16(f).



                                      s/ Karen M. Williams
                                      KAREN M. WILLIAMS
                                      United States Magistrate Judge

cc:   Hon. Jerome B. Simandle
